





Exhibit 10.6




REGISTRATION RIGHTS AGREEMENT

DOCUMENT RR-07122012




This Registration Rights Agreement applies to the Securities Purchase Agreement
SPA-07122012 (the “Agreement”) dated as of July 12, 2012, between Silver Falcon
Mining, Inc., a Delaware corporation (the “Company” or “Borrower”), and JMJ
Financial (the “Holder” or “Purchaser”).  All capitalized terms not otherwise
defined herein shall have the meanings given such terms in the Agreement.

 

The Company agrees to provide the Purchaser the following registration rights
with respect to the Note and the Warrant.

 

1.

Inducement to Enter Into Transactions.  To induce the Purchaser to enter into
the Agreement, the Borrower has agreed to provide registration rights for the
common shares underlying each of the Note and the Warrant.  The Borrower agrees
and acknowledges that registration rights are a material inducement for the
Holder to enter into the Agreement and the related transactions, and that the
Holder would not have entered into the Agreement if registration of the
underlying shares was not provided.

 

2.

Mandatory Registration.  No later than August 15, 2012, the Borrower agrees to
file an S-1 Registration Statement (the “Registration Statement”) with the SEC
at its own expense to register 120,000,000 shares of common stock issuable the
Note and the Warrant (the “Registrable Securities”), as set forth below.  The
Borrower will thereafter use its best efforts to cause such Registration
Statement to become effective as soon as possible after such filing but in no
event later than one hundred and twenty (120) days from the date of the
Agreement.  Failure to file the Registration Statement by August 15, 2012 will
result in a penalty/liquidated damages of $50,000.  Failure to have the
Registration Statement declared effective within 120 days of the date of the
Agreement will result in a penalty/liquidated damages of $75,000.  Any such
penalties/liquidated damages will be added to the balance of the Note (under
Holder and Borrower’s expectation that those penalties/liquidated damages will
tack back to the date of the Note for purposes of Rule 144).

 

Convertible Promissory Note Document A-06042012

 

Convertible Promissory Note Document A-07122012

 

Total Notes – $840,000 plus fees and interest

 

Common Stock Purchase Warrant Document W-06042012

 

Common Stock Purchase Warrant Document W-07122012

 

Warrant Amounts – $800,000

 

In total, 120,000,000 shares will be registered for share conversion or warrant
exercise and may be used interchangeably or one in place of the other.

 

3.

Correspondence and Information.  Within two days of distribution or receipt of
any information or correspondence between the Borrower and the SEC, the Borrower
shall furnish to Holder copies of all correspondence related to the registration
statement.

 

4.

Assignment of Registration Rights.  The rights under this Registration Rights
Agreement shall be automatically assignable by the Holder to any transferee of
all or any portion of the Note or the Warrant or their underlying shares.

 

5.

No Filing of Other Registration Statements and No Piggy-back Registrations.
 Unless otherwise approved by Holder in Writing, the Borrower shall not file any
other registration statements (except for a registration statement on Form S-8)
until the registration statement described herein is declared effective by the
SEC; and the Borrower will not include in this registration statement any
securities other than those described herein.  Holder hereby approves Borrower
including on the registration statement described herein 16,666,667 shares of
common stock issuable to Iliad Research and Trading, LP under a Common Stock
Purchase Warrant dated June 4, 2012 (none of Iliad’s conversion shares will be
registered).





1

 

6.

Obligations of Purchaser.  The Purchaser agrees to cooperate with the Borrower
as reasonably requested by the Borrower in connection with the preparation,
filing and prosecution of the Registration Statement hereunder, unless the
Purchaser has notified the Borrower in writing of the Purchaser's election to
exclude all of the Purchaser's Registrable Securities from the Registration
Statement. The Purchaser shall furnish to the Borrower such information
regarding itself, the Registrable Securities held by it and the intended method
of disposition of the Registrable Securities held by it as shall be reasonably
required to effect the registration of such Registrable Securities and shall
execute such documents in connection with such registration as the Borrower may
reasonably request.  If so requested by the Borrower, Purchaser agrees to
furnish to the Borrower a completed questionnaire in substantially the form
attached to this Agreement as Exhibit A (a “Selling Shareholder Questionnaire”)
within five days after request by Borrower.

 

7.

Suspension of Effectiveness.   As promptly as practicable after becoming aware
of such event, the Borrower shall notify the Purchaser of the happening of any
event, of which the Borrower has knowledge, as a result of which the prospectus
included in any Registration Statement, as then in effect, includes an untrue
statement of a material fact or omits to state a material fact required to be
stated therein or necessary to make the statements therein not misleading, and
use its best efforts to promptly, but in any event within two (2) business days
of such event (the “Registration Supplement Deadline”), prepare and file a
supplement or amendment to any Registration Statement (also, a “Registration
Supplement”) to correct such untrue statement or omission, and deliver such
number of copies of such supplement or amendment and the related prospectus
supplement to the Purchaser as the Purchaser may reasonably request; provided
that, for not more than ten (10) consecutive days (or a total of not more than
twenty (20) days in any twelve (12) month period), the Borrower may delay the
disclosure of material non-public information concerning the Borrower (as well
as prospectus or Registration Statement updating) the disclosure of which at the
time is not, in the good faith opinion of the Borrower, in the best interests of
the Borrower (an "Allowed Delay"); provided, further, that the Borrower shall
promptly (i) notify the Purchaser in writing of the existence of (but in no
event, without the prior written consent of the Purchaser, shall the Borrower
disclose to the Purchaser any of the facts or circumstances regarding) material
non-public information giving rise to an Allowed Delay and (ii) advise the
Purchaser in writing to cease all sales under such Registration Statement until
the end of the Allowed Delay, provided the above actions are consistent with the
requirements of the 1933 Act and/or 1934 Act or other applicable law. Upon
expiration of the Allowed Delay, the Borrower shall again be bound by the first
sentence of this paragraph with respect to the information giving rise thereto.
 The Purchaser agrees that, upon receipt of any notice from the Borrower of the
happening of any event of the kind described in this paragraph, the Purchaser
will immediately discontinue disposition of Registrable Securities pursuant to
the Registration Statement covering such Registrable Securities until the
Purchaser's receipt of the copies of the supplemented or amended prospectus.

 

8.

Governing Law. This Registration Rights Agreement will be governed by, and
construed and enforced in accordance with, the laws of the State of Florida,
without regard to the conflict of laws principles thereof.  Any action brought
by either party against the other concerning the transactions contemplated by
this Registration Rights Agreement shall be brought only in the state courts of
Florida or in the federal courts located in Miami-Dade County, in the State of
Florida.  Both parties and the individuals signing this Registration Rights
Agreement agree to submit to the jurisdiction of such courts.




* * *





2

 

Agreed, this 12th day of July, 2012.







BORROWER[S]:




Silver Falcon Mining, Inc.







By: ____________________________

Pierre Quilliam

Chief Executive Officer

 




LENDER/HOLDER:




____________________________

JMJ Financial / Its Principal




 




[Registration Rights Agreement Signature Page]





3










EXHIBIT A




SILVER FALCON MINING, INC.

Selling Securityholder Notice and Questionnaire




The undersigned beneficial owner of common stock (the “Registrable Securities”)
of SILVER FALCON MINING, INC., a Delaware corporation (the “Company”),
understands that the Company has filed or intends to file with the Securities
and Exchange Commission (the “Commission”) a registration statement (the
“Registration Statement”) for the registration and resale under Rule 415 of the
Securities Act of 1933, as amended (the “Securities Act”), of the Registrable
Securities, in accordance with the terms of the Registration Rights Agreement
(the “Registration Rights Agreement”) to which this document is annexed.  A copy
of the Registration Rights Agreement is available from the Company upon request
at the address set forth below.  All capitalized terms not otherwise defined
herein shall have the meanings ascribed thereto in the Registration Rights
Agreement.

 

Certain legal consequences arise from being named as a selling securityholder in
the Registration Statement and the related prospectus.  Accordingly, holders and
beneficial owners of Registrable Securities are advised to consult their own
securities law counsel regarding the consequences of being named or not being
named as a selling securityholder in the Registration Statement and the related
prospectus.

 

NOTICE

 

The undersigned beneficial owner (the “Selling Securityholder”) of Registrable
Securities hereby elects to include the Registrable Securities owned by it in
the Registration Statement.

 

The undersigned hereby provides the following information to the Company and
represents and warrants that such information is accurate:




1.

Name.




(a)

Full Legal Name of Selling Securityholder




JMJ Financial




(b)

Full Legal Name of Registered Holder (if not the same as (a) above) through
which Registrable Securities are held:




N/A




(c)

Full Legal Name of Natural Control Person (which means a natural person who
directly or indirectly alone or with others has power to vote or dispose of the
securities covered by this Questionnaire):




2.  Address for Notices to Selling Securityholder:




Telephone:

Fax:

Contact Person:





4




 

3.  Broker-Dealer Status:




(a)

Are you a broker-dealer?    Yes   [ ]          No  [ X ]




(b)

If “yes” to Section 3(a), did you receive your Registrable Securities as
compensation for investment banking services to the Company?

 

   Yes   [ ]          No  [ X ]




Note:  If “no” to Section 3(b), the Commission’s staff has indicated that you
should be identified as an underwriter in the Registration Statement.




(c)

Are you an affiliate of a broker-dealer?   Yes   [ ]          No  [ X ]

  




(d)

If you are an affiliate of a broker-dealer, do you certify that you purchased
the Registrable Securities in the ordinary course of business, and at the time
of the purchase of the Registrable Securities to be resold, you had no
agreements or understandings, directly or indirectly, with any person to
distribute the Registrable Securities?    Yes   [ ]          No  [ ]

 




Note:  If “no” to Section 3(d), the Commission’s staff has indicated that you
should be identified as an underwriter in the Registration Statement.




4.  Beneficial Ownership of Securities of the Company Owned by the Selling
Securityholder.




Except as set forth below in this Item 4, the undersigned is not the beneficial
or registered owner of any securities of the Company other than the securities
issuable pursuant to the Investment Agreement.




(a)  Type and Amount of other securities beneficially owned by the Selling
Securityholder:




____________None_______________________________




_______________________________________________

 

5.  Relationships with the Company:




Except as set forth below, neither the undersigned nor any of its affiliates,
officers, directors or principal equity holders (owners of 5% of more of the
equity securities of the undersigned) has held any position or office or has had
any other material relationship with the Company (or its predecessors or
affiliates) during the past three years.




State any exceptions here:




_________None________________________________




_____________________________________________




The undersigned agrees to promptly notify the Company of any inaccuracies or
changes in the information provided herein that may occur subsequent to the date
hereof at any time while the Registration Statement remains effective.




By signing below, the undersigned consents to the disclosure of the information
contained herein in its answers to Items 1 through 5 and the inclusion of such
information in the Registration Statement and the related prospectus and any
amendments or supplements thereto.  The undersigned understands that such
information will be relied upon by the Company in connection with the
preparation or amendment of the Registration Statement and the related
prospectus.








5










IN WITNESS WHEREOF the undersigned, by authority duly given, has caused this
Notice and Questionnaire to be executed and delivered either in person or by its
duly authorized agent.




Date:   July 12, 2012




Beneficial Owner:   JMJ Financial







By: _____________________

Name:

Title  




PLEASE FAX A COPY OF THE COMPLETED AND EXECUTED NOTICE AND QUESTIONNAIRE, AND
RETURN THE ORIGINAL BY OVERNIGHT MAIL, TO:




[_________________________________________________________ ]




















6





